DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed by Applicant on April 22, 2021, as well as the telephone interview of  May 17, 2021.
Claim 1 was amended by Applicant and hereby entered.
Claims 1 and 4 are amended by examiner amendment (see attached). 
Claims 7 - 20  are cancelled by examiner amendment (see attached).  
Claims 1 - 6 are currently pending and have been examined.
 
Examiner's Amendment
An examiner’s amendment to the record appears in the attached document. Should the changes and/or additions/cancellations be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Matthew Nigriny on May 17, 2021.


Allowable Subject Matter
Claims 1 - 6 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The drawing objection has been withdrawn due to the examiner’s amendment to the specification.  
The claim amendments have been amended by examiner’s amendment (see attached).
The 35 USC 101 / Alice rejection is not applicable.  Upon further review of the amended claims, and, as an ordered combination, the invention is a practical application. The following are the limitations which overcome the prior 35 USC 101 rejection:
receive a payment based on the updated QR Code and the payer authorization, from the payer, where the payment is routed to the financial account identified by the GUID; and
provide an interactive user interface for QR code management, configured to display to the payee on the payee device:   
  a top bar with selectable buttons for accessing or designating one or more payee accounts, accessing a home screen, accessing a bill pay screen, and accessing a logout screen;
  a plurality of pending QR codes and supporting information for incomplete transactions, the supporting information for each incomplete user interface allows the payee to edit, print, and transmit each of the plurality of pending QR codes;
  a plurality of completed QR codes and supporting information for finalized transactions, the supporting information for each finalized transaction including a transaction description, a payer, a transaction amount, and a transaction date, wherein the interactive user interface allows the payee to edit, print, and transmit each of the plurality of completed QR codes; and
  interactive buttons for creating a new QR code to pay or to receive payment for a new transaction, wherein payee selection of the interactive buttons causes a QR code generation template to be displayed to the payee on the payee device.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious the limitations of the independent claims. The applicant has claimed:
receive, from a payee, a request for a QR Code for a payment from a payer, the QR code comprising a payment amount and a time period which the QR Code will be active, the time period comprising a start date and an expiration date;
generate, without any form of payee registration,  the requested QR Code;
	communicate the QR Code to a financial institution;
receive, from the financial institution, an updated QR Code on the mobile device containing the payment amount and the time period which the updated QR Code will be active, as well as a global identifier (GUID) that identifies a financial account of the payee and no payee personal information;
present the updated QR Code to the payer via one or more of hardcopy, email, mobile application, and text message;
receive confirmation of a payer authorization, upon the payer scanning the updated QR Code, for payment of the requested amount defined in the QR code within the requested time period;
receive a payment based on the updated QR Code and the payer authorization, from the payer, where the payment is routed to the financial account identified by the GUID; and 
provide an interactive user interface for QR code management, configured to display to the payee on the payee device:   
  a top bar with selectable buttons for accessing or designating one or more payee accounts, accessing a home screen, accessing a bill pay screen, and accessing a logout screen;
  a plurality of pending QR codes and supporting information for incomplete transactions, the supporting information for each incomplete transaction including a transaction description, a transaction amount, and a validity date range, wherein the interactive user interface allows the payee to edit, print, and transmit each of the plurality of pending QR codes;

  interactive buttons for creating a new QR code to pay or to receive payment for a new transaction, wherein payee selection of the interactive buttons causes a QR code generation template to be displayed to the payee on the payee device.
The following prior art references have been deemed as the most relevant to the allowed claim(s):
Bachenheimer  (US20140304157A1) - A system and method protects users against theft of personally identifiable information during both online and offline purchase transactions, registration transactions and identity authentication transactions. The system initially obtains a user's personally identifiable information as storable computer data, establishes an anonymous email address on behalf of the subscribing user, provides the anonymous email address to an email recipient when the subscribing user sends an email to the recipient, receives email communications from the recipient at the anonymous email address, stores the routing information from the email communications, scrubs the email communications for electronic viruses, forwards the email communications received from the recipient at the anonymous email address to 
Sharp  (US20160012465A1) - A system for performing various methods of sending, receiving, distributing, and utilizing funds and/or credits is disclosed. In many embodiments, various communications platforms and/or protocols may be employed. Methods of sending funds or credits may be practiced in different environments, including physical and electronic environments. According to some preferred embodiments, users may perform a variety of transactions including various gifting functions, re-gifting functions, and social interactions simply, through various types of electronic communications, including, but not limited to electronic messaging.
Rose  (US10688385B2) - The DYNAMIC PAYMENT OPTIMIZATION APPARATUSES, METHODS AND SYSTEMS (“DPO”) transform requests for on-demand and flexible monetization and related services via DPO components into currency transfers, purchase receipt notifications, social networking communications and transaction analytics reports. In some embodiments, the DPO obtains a user product purchase request for a user engaged in an online experience at a point of sale device. The DPO parses the user product purchase request, and thereby identifies at least one attribute of at least one of: the user; the online experience; and the point of sale device. The DPO customizes one or more properties of a user interface for initiating a purchase transaction related to 
Claims 1 - 6 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached 892, Notice of References Cited.
Moshal (US20140316991A1) - A system and method to use quick response (QR) codes encoded with merchant website identification codes and session GUID to register a user or code scanner with a merchant server, login the user or code scanner with the merchant server, and complete a purchase of an item or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571)272-3850.  The examiner can normally be reached from 9 - 5 p.m., EST, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/MATTHEW COBB/Examiner, Art Unit 3694                                                                                                                                                                                                        
/Mike Anderson/Primary Patent Examiner, Art Unit 3694